                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-611-RJC-DCK

 CHANNELTIVITY, LLC,                                     )
                                                         )
                Plaintiff,                               )
                                                         )
    v.                                                   )   ORDER
                                                         )
 ALLBOUND, INC.,                                         )
                                                         )
                Defendant.                               )
                                                         )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 5) filed by Alexandra J. Hirsch, concerning Robert D. Carroll

on December 10, 2020. Robert D. Carroll seeks to appear as counsel pro hac vice for Defendant

Allbound, Inc. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 5) is GRANTED. Robert D. Carroll

is hereby admitted pro hac vice to represent Defendant Allbound, Inc.



                             Signed: December 10, 2020




         Case 3:20-cv-00611-RJC-DCK Document 6 Filed 12/10/20 Page 1 of 1
